Citation Nr: 0426916	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  94-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
injuries sustained in a motor vehicle accident on March 12, 
1983 to include fracture of the left wrist, back injury, 
right leg disabilities, and deviated septum.

2.  Entitlement to service connection for hernias, colostomy 
and colon resection, blood in stool, pharyngeal seals, and 
hiatal hernia as secondary to exposure to the herbicide Agent 
Orange.

3.  Entitlement to an increased evaluation for diabetes 
mellitus type II, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an initial compensable evaluation for 
diabetic neuropathy of the feet and impotence.


REPRESENTATION

Appellant represented by:	Rhea, Boyd, and Rhea, 
Attorneys at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  In addition, he has verified active service in the 
U.S. Army Reserves from February 1977 to October 1983, and 
inactive service in the U.S. Army Reserves, from October 1983 
to October 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 1991 and 
September 1992 (of which notice was sent the veteran by 
letter in April 1993) and March 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The case was previously before the Board in June 1998, 
February 2000, January 2003, and March 2004 for further 
development, including to ensure the veteran had the 
opportunity to testify, as requested, before a Veterans Law 
Judge.  The development has been completed, and the case is 
now again before the Board.

The veteran testified in December 1997 by a Veterans Law 
Judge (then member of the Board) who has since retired.  In 
June 2003 he testified before the undersigned Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearings pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and 
who will participate in this decision.  A copy of the hearing 
transcripts issued following both hearings are of record.

The only issues over which the Board clearly has appellate 
jurisdiction are those issues of entitlement to service 
connection for the residuals of injuries sustained in a motor 
vehicle accident (MVA) in March 1983, to include fracture of 
the left wrist, back injury, right leg disabilities, and a 
deviated septum; and entitlement to service connection for 
hernias, colostomy and colon resection, blood in stool, 
pharyngeal seals, and hiatal hernia as secondary to exposure 
to the herbicide Agent Orange.  However, in April 2004, the 
veteran filed a timely notice of disagreement with the RO's 
March 2003 rating which denied an evaluation greater than 20 
percent for the service connected diabetes mellitus type II.  
In addition, he disagreed with the initial noncompensable 
evaluation assigned diabetic neuropathy of the feet and 
impotence, for which service connection was granted therein.  
Accordingly, the Board will remand for the issuance of a 
statement of the case regarding the issues of an increased 
evaluation for diabetes mellitus type II and an initial 
compensable evaluation for diabetic neuropathy of the feet 
and impotence.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).

The issues of entitlement to service connection for hernias, 
colostomy and colon resection, blood in stool, pharyngeal 
seals, and hiatal hernia as secondary to exposure to the 
herbicide Agent Orange; an increased evaluation for diabetes 
mellitus type II; and an initial compensable evaluation for 
diabetic neuropathy of the feet and impotence being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was in an approved travel status from 
inactive duty for training on March 12, 1983, the date of the 
MVA.

2.  Medical evidence establishes that he manifests the 
following current disabilities which have been attributed to 
the 1983 MVA:  degenerative joint disease of the left wrist, 
left elbow, lumbar spine, right hip, and right foot; closed 
head injury with post-concussion headaches; other left elbow 
disabilities, ulnar nerve entrapment, and chronic back 
problems; and disabilities of the right hand and right leg.


CONCLUSION OF LAW

Service connection for residuals of the March 12, 1983 MVA, 
including facture of the left wrist, a back injury, a  right 
leg disability, and a deviated septum, is warranted.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.1, 3.6(e), 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board is granting the veteran's claim for the residuals 
of the March 12, 1983 MVA.  No additional evidence is 
required to make a determination as to these issues, and, 
hence, any failure to comply with VCAA requirements as to 
these issues would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  


I.  Evidence

The veteran seeks service connection for the residuals of an 
accident that occurred on March 12, 1983.

The averred facts surrounding this incident are established 
in numerous statements by the veteran, and testimony given 
before the Board in December 1997 and before the undersigned 
Veterans Law Judge in June 2003.  A summation of those 
salient facts argued follows.

During the day on March 12, 1983, the veteran testified he 
was on inactive duty for training, performing an inspection 
at the 926th Engineer Battalion in Birmingham, Alabama.  
Following duty, he and others from the unit inspection team 
briefed the Commanding Officer of the unit being inspected, 
and the Commanding Officer signed off on the required 
documentation.  Some of the individuals on the team were on 
temporary duty, and in addition to briefing the Commanding 
Officer, they needed the Commanding Officer to validate 
paperwork for the purpose of filing travel expense claims.  
After this, the unit went as a group to a restaurant nearby 
in order to finalize paperwork for the inspection report to 
be delivered to their own command, complete travel expense 
claims, and plan the next day's inspection, which was to take 
place at a different command.  The veteran testified that 
this was their normal practice.  They ate their evening meal, 
and some drank alcohol with it.  After dinner and completion 
of the required paperwork and planning, it was decided that 
they would reconvene at the same restaurant the following 
morning prior to beginning the next day's inspection, and 
everyone left.  Those individuals who were on temporary duty 
orders (and hence staying in local hotels), presumably 
retired to their hotels.  The veteran drove home.  For this 
particular trip, the veteran stated he was not on temporary 
orders because his home of record was less than 25 miles away 
from the command being inspected.

The veteran testified he was the last to leave the 
restaurant.  He stated that unit members arrived at 
approximately 6:00 p.m. and left after dark, approximately 
7:30 or 8:00 p.m.  He traveled approximately 18 miles and 
then the next thing he remembered, he testified, was waking 
up after the accident.  He climbed a steep embankment, trying 
to reach the sound of passing cars, and sought help, 
initially at a residence and then at a convenience store.  At 
the convenience store, he called his wife, who came to get 
him and later transported him to the hospital.  The store 
manager called emergency personnel, and paramedics 
administered first aid.

The veteran testified that he made no stops in between 
leaving the restaurant and the accident.  He stated he was in 
uniform, and had no intention of making any other stops 
between the restaurant and home, even to obtain gas.  He also 
testified that while he lost everything else in the accident, 
including his glasses, he had his wallet in the back pocket 
of his uniform pants.  

Medical records reflect that the veteran was admitted to the 
emergency room at 4:45 a.m. on March 13, 1983 with a large 
laceration to his left elbow, left arm, and left wrist; 
fractures to his left wrist and left elbow; multiple numerous 
facial lacerations to his forehead, nasal dorsum, 
submandibular area; old blood in his nose; tenderness to his 
right costal margin, and abrasions to his left knee.  
Hospital records reflect treatment for these conditions with 
discharge diagnoses of fracture, left distal radius; 
extensive lacerations of the left elbow; multiple lacerations 
of the face; and a concussion.  The report shows that the 
veteran had a smell of alcohol, but no testing was done 
either at the hospital or on the scene of the accident.  Two 
surgeries were performed to clean the left elbow wound.  The 
first such report of surgery, dated March 13, 1983, reflects 
that extensive debridement was required and that the skin 
edges needed to be cut back in places because the tissue was 
necrotic.

The police report of the accident reflects that the veteran's 
vehicle was found off the road in a ditch.  The veteran 
reported at the time that he had fallen asleep at the wheel.  
His condition at the time of the accident was marked as 
unknown.  No tests were conducted, and he did not refuse any 
tests.  He was not cited with any violation.  It is 
documented on the police report that his license was checked 
and verified and that he had an "A" restriction.  

The veteran submitted statements to supplement this record.  
Of pertinent importance are statements by a fellow unit 
member of the 121st ARCOM, a registered nurse who worked with 
the Lookout Mountain Volunteer Fire Department as a first 
responder, and the Chief of the East Jefferson County Fire 
Department.  The Board considers each of these statements in 
turn.

The veteran's former unit member submitted two statements, in 
September and October 1991.  He stated he served with the 
veteran in the 121st ARCOM HQ unit from 1982 through about 
1985.  He was assigned as the Maintenance Officer and was the 
team chief for the Logistics Team that assisted the ARCOM 
units.  The veteran, an SFC, was assigned to his logistics 
team.  He stated that he remembered that they had been on 
drill together March 12, 1983, on a logistics team visit, and 
that the following day, March 13, 1983, the veteran was 
absent because he'd been in a car accident the night before.  
With the September 1991 statement he included various 
documents that showed the veteran was assigned to the 121st 
ARCOM unit, and that he was assigned to annual training with 
other members, in June 1984.

The registered nurse, in a March 1999 statement, proffered an 
opinion that the veteran's account of the accident was 
credible, i.e., he was unconscious for some time following 
the accident, and received medical attention only after 
climbing up the ravine and finding his way to the convenience 
store.  In arriving at this opinion, she indicated that she 
had reviewed the accident site and documents, including the 
accident report and the emergency room and hospital records.  
She stated that the medical documentation showed that the 
veteran's temperature was cool when he was examined by the 
emergency response personnel, his nose was filled with old 
blood, and that gravel was so deeply embedded in his left 
elbow that he required two separate operations to remove it.  
In addition, these records reflected that he had sustained a 
concussion.

Finally, the East Jefferson County Fire Department Chief, in 
a statement proffered in March 1999, observed that the area 
in which the veteran's vehicle was recovered is in an area 
that drops off 50 to 70 feet and is totally covered with 
thick brush and kudzu.  He opined that an accident in this 
area, having occurred in the dark and without being 
witnessed, would be difficult if not impossible to see from 
the roadway, and that the driver, if injured, would not be 
found for a prolonged period of time.  The witness provided a 
topographical map of the area, notating where the veteran' 
car was found, and the location of the convenience store.  A 
visual inspection of this document reflects that the veterans 
car was found at the tip of the edge of a narrow plateau 
where the elevation decreases starkly, and that the 
convenience store is some distance away. 

Service personnel records show that, at the time of March 12, 
1983 accident, the veteran was a member of the U.S. Army 
Reserves, assigned to the 121st ARCOM in Birmingham, Alabama.  
His military occupational specialty (MOS) is listed as 
maintenance supervisor, or 63Z50.

A report of evaluation dated from November 1982 to October 
1983 notes that his duty MOS was 63Z50.  His primary duties 
are described as with the Logistics Assistance Team, to 
conduct visits to units of the command to assist in 
performance of maintenance functions and in the preparation 
of TAMMS records, PLL, etc.  The evaluator assessed the 
veteran's performance of his duties as highly professional, 
and indicated that the veteran then assisted unit commanders 
in areas of maintenance, supply, and weapons.  He worked with 
his counterparts to keep them current with recent changes in 
logistics.  The evaluator further noted that the veteran was 
recommended for First Army NCO Academy, seen as essential for 
his future promotion.  The veteran did not perform his 
physical readiness test due to injuries sustained in an 
automobile accident.

A leave and earnings statement, DA Forms 3686, for the time 
period 1-31 March 1983, reflects that the veteran was paid 
for two drills performed on March 12, 1983.  A leave and 
earnings statement for the time period 1-30 April 1983, shows 
payment for four drills performed on April 9 and 10, 1983, 
and for two drills performed on April 30, 1983.  This last 
entry is annotated in lieu of March 13, 1983.

In December 1989, for the purposes of making a determination 
in the veteran's initial claim for service connection for 
these disabilities, the RO issued an administrative decision 
concerning whether or not the 1983 MVA was the result of 
willful misconduct.  The RO then found that the injuries the 
veteran received as a result of the March 1983 MVA were not 
due to willful misconduct, and observed:

A copy of the accident report from the 
Jefferson County Sheriff's Office shows 
the accident took place at 3:15 a.m. on 
March 13, 1983, and there was no other 
vehicle involved.  The explanation on the 
accident report indicates the veteran 
apparently fell asleep and his vehicle 
overturned into a ditch.  The condition 
of the driver is shown as unknown.  The 
hospital reports indicate that he smelled 
alcohol, however, no drug or alcohol test 
were done, and there is no basis for a 
determination that alcohol consumption 
lead to the accident.

In October 1990, the veteran underwent VA examination.  The 
veteran was then diagnosed with degenerative joint disease of 
the left wrist, left elbow, lumbar spine, right hip, and 
right foot, which the examiner opined were the result of the 
1983 MVA.  In addition the examination report shows diagnoses 
of a deviated nasal septum with intermittent nasal 
congestion, and closed head injury with post concussion 
headaches daily.

In March 1996, the veteran's private treating physicians, 
Danny R. Sparks, M.D., offered a statement with the following 
opinion:

[The veteran] was seen ... for evaluation 
of his arthrogram, CT and post 
arthrographic CT which failed to reveal 
any loose bodies, but he does have an 
injury to the triceps.  This is an old 
chronic calcified injury, probably a 
partial tear.  He is having ulnar nerve 
symptoms as well.  He has a positive 
Tinel's at the ulnar nerve.  I think all 
of these things are connected.

There is some question about whether or 
not this was connected with his accident, 
and certainly it seems likely that his 
elbow, his resulting ulnar nerve 
entrapment, and his chronic back problems 
are all related to the automobile 
accident that he had many years ago.  I 
think what he has now is the natural 
history of those kind of injuries over 
time.

Echoing Dr. Sparks' findings, another of the veteran's 
treating physicians, Dr. Anthony J. Fava, M.D. submitted a 
statement in November 1997.  In pertinent part, he opined:

[The veteran] suffered a motor vehicle 
accident in 1983 while on active duty 
with the Army Reserve.  He suffered 
various injuries including injuries to 
the left arm, right hand, right leg, left 
wrist, left elbow, and lumbar spine.  
Subsequently, he underwent a colectomy 
and colostomy and at present he suffers 
from multiple arthralgias.  In December 
1996, he was diagnosed with HNP at C5-6, 
and C6-7 and underwent a cervical fusion 
at that time.

***

In response to your specific questions 
regarding his condition, I can say that 
it is likely that most of [the veteran's] 
pain and joint related problems were 
likely caused by the MVA of 1983, 
according to the documents that are 
available to me at the present time.  I 
base this on the observation that his 
present complaints and apparent 
disability would be a natural progression 
of injures typically sustained in a motor 
vehicle accident as described by the 
patient.




I.  Legal Criteria

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, the 
United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation not the result of misconduct.  38 
U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law. 38 C.F.R. § 3.6(d)(4) (2003).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case may be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, there must be a preponderance of 
evidence against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

Dispositive in this case are the pay records from the 
Department of the Army.  The records initially submitted by 
the veteran are the original documents, as sent by the 
service department to the veteran.  While he has annotated 
the record, he has not defaced it, altered it, or in any way 
made it illegible.  The Board accepts these records as 
sufficient under 38 C.F.R. § 3.203. 

These records clearly place the veteran in a paid status on 
March 12, 1983.  Furthermore, the notation of payment for two 
drills on April 30, 1983 in lieu of two drills required on 
March 13, 1983 corroborate the veteran's testimony that he 
was required to drill the following day, but rescheduled due 
to his accident.  This is further supported by the statement 
of the veteran's former unit member, who was also the 
Maintenance Officer and team inspection chief.

However, there is still the issue of the timing of the 
accident, and whether the veteran was enroute from drill at 
the time of the accident.

The Board observes that numerous attempts have been made by 
the RO to obtain any further service department documentation 
in this case, including any line of duty determination, 
administrative records, and unit muster reports.  As noted 
above, the Board has remanded this claim numerous times for 
such development.  The RO has left no stone unturned in 
searching for these documents. 
Notwithstanding, no further records have been found from the 
National Personnel Records Center (NPRC), the service 
department, medical facilities associated with the unit and 
the base on which the unit is located, or the unit itself.

Nonetheless, the Board finds that it is not necessary to 
remand for further development for these records.  The Board 
finds that the cumulative weight of the evidence of record, 
including the service department pay records and available 
service personnel records, contemporaneous medical records 
and police report, the veteran's sworn statement and 
testimony and statements submitted by witnesses fully support 
the veteran's assertions.

The veteran has stated and testified, and has testified 
before the undersigned Veterans Law Judge, that all unit 
members met at the restaurant together after the final report 
to the Commanding Officer of the inspected unit.  The purpose 
of this meeting was official in nature-to eat but also to 
prepare paperwork for the inspection report to their own 
command, to fill out travel claims, and to prepare for the 
next day's inspection.  Most of the unit members were on 
temporary orders, and hence they were by definition away from 
their command, and any meeting place that would ordinarily 
have used for such paperwork.  The veteran again testified 
that he drove straight home after this, stopping neither for 
gas or any other reason.  The next thing he remembered was 
waking up and finding himself near his wrecked car down a 
ravine.  He climbed to the road and sought help.  It is only 
then that medical and law enforcement help was summoned and 
arrived.

The police report reflects the time of the accident at 3:15 
a.m. on March 13, 1983.  The veteran's testimony is that the 
accident happened far earlier-approximately within the hour 
after he left the restaurant-and that the difference in time 
can be accounted for by the fact he was knocked unconscious, 
and had to crawl up a steep incline and walk a distance for 
help in a wounded and confused state.  

The evidence of record supports his story.  The registered 
nurse, who reviewed the medical documents and police report 
for her March 1999 statement, notes that the veteran's 
temperature was cool by the time he was examined by emergency 
personnel, his nose was filled with old blood, and gravel was 
so deeply embedded in his left elbow that he required two 
separate operations to remove it.  She also noted he had a 
concussion.  Medical records corroborate this, adding that 
extensive debridement was required and that skin tissue at 
the edges of his wound had to be excised because it had 
become necrotic.  The fire department chief notes that the 
area in which the veteran's car went off the road is covered 
with thick brush and kudzu, and is marked by a 50 to 70 foot 
drop.  He opined that a car that had left the roadway in this 
area, particularly at night and without being witnessed, it 
would not have been detected for some time.

Of particular importance is the lack of any evidence that 
would suggest that the veteran had been found guilty of 
misconduct of any kind.  Neither the police report nor the 
medical evidence shows that he was found to be intoxicated or 
to have registered a blood alcohol level over the legal 
limit.  Rather, the police report shows that no violations 
were charged at all.  Moreover, there is no evidence that he 
was then found to be absent without leave, that he was 
subjected to nonjudicial punishment or any other 
administrative proceeding, or that he was found to have been 
deficient in any manner.  Rather, his evaluation report for 
that year gave him high marks.  Finally, verification of 
service and orders issued in August 1990 reflect that he was 
allowed to transfer to the inactive ready reserve and to 
finish out his time in service.  Accordingly, the December 
1989 Administrative Decision found no willful misconduct on 
the veteran's part.  

After review of all the evidence of record, the Board finds 
that the veteran's testimony, his witnesses' statements, 
contemporaneous medical evidence, and service department 
records as a whole, support the veteran's version of events.

The Board thus finds that the evidence of record establishes 
that the veteran in official travel status from INACDUTRA to 
his home of record at the time of the accident on March 12, 
1983.  Moreover, the medical evidence of record, including 
the October 1990 VA examination report and medical opinions 
of Drs. Sparks and Fava, clearly establish that the veteran 
exhibits residuals that are the result of the March 12, 1983 
MVA.  Accordingly, service connection for these residuals is 
appropriate.  See 38 C.F.R. §§ 3.6(e), 3.203, 3.102.


ORDER

Service connection for the residuals of the March 12, 1932 
motor vehicle accident, including a facture of the left 
wrist, a back injury, a right leg disability, and a deviated 
septum, is granted.


REMAND

The veteran also seeks entitlement to service connection for 
hernias, colostomy and colon resection, blood in stool, 
pharyngeal seals, and hiatal hernia as secondary to exposure 
to Agent Orange, an increased evaluation for diabetes 
mellitus type II, and an initial compensable evaluation for 
diabetic neuropathy of the feet and impotence.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board first 
notes that the veteran has not been afforded an examination 
to determine the nature, extent, and etiology of the 
disabilities he claims as a result of his exposure to Agent 
Orange.  The most recent VA examination is dated in October 
1990.  Given the length of time since the most recent VA 
examination, and the amount of VA and non-VA medical evidence 
submitted since then, it is the Board's judgment that there 
is a duty to provide the veteran with another VA examination.  
The Board thus finds it would be helpful to proffer the 
veteran current examinations to include appropriate clinical 
testing and review of the claims file-to include all VA and 
non-VA treatment records-in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

In addition, the record reflects that the veteran is received 
disability benefits from the Social Security Administration 
(SSA).  These records must be obtained.

Finally, as previously pointed out, the veteran submitted a 
timely notice of disagreement to the March 2004 decision, 
which denied an increased evaluation for diabetes mellitus 
type II and granted service connection for but assigned an 
initial noncompensable evaluation for diabetic neuropathy of 
the feet and impotence.  However, the RO has not had an 
opportunity to issue a statement of the case addressing this 
issue.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 
7-2004, are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for hernias, 
colostomy and colon resection, blood in 
stool, pharyngeal seals, and hiatal 
hernia as secondary to exposure to Agent 
Orange.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for 
hernias, colostomy and colon resection, 
blood in stool, pharyngeal seals, and 
hiatal hernia as secondary to exposure to 
Agent Orange; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the appellant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed service connection for hernias, 
colostomy and colon resection, blood in 
stool, pharyngeal seals, and hiatal 
hernia.  The RO should procure duly 
executed authorization for the release of 
private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records to including any and all clinical 
medical records, of treatment accorded 
him at the VA Medical Centers (MCs) in 
Tuscaloosa, Gadsden, and Birmingham, 
Alabama.

4.  The RO should obtain from the SSA the 
decision that found the veteran disabled 
and any and all medical evidence used in 
arriving at that decision.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of his hernias, colostomy and 
colon resection, blood in stool, 
pharyngeal seals, and hiatal hernia, 
claimed as secondary to exposure to Agent 
Orange  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, 
of the claimed service connection 
for hernias, colostomy and colon 
resection, blood in stool, 
pharyngeal seals, and hiatal 
hernia.
?	Describe any current symptoms and 
manifestations attributed to the 
claimed service connection for 
hernias, colostomy and colon 
resection, blood in stool, 
pharyngeal seals, and hiatal 
hernia.
?	Complete any diagnostic and 
clinical tests required and 
provide diagnoses for any and all 
service connection for hernias, 
colostomy and colon resection, 
blood in stool, pharyngeal seals, 
and hiatal hernia pathology 
identified.
?	Offer an opinion as to whether it 
is at least as likely as not that 
any currently manifested for 
hernias, colostomy and colon 
resection, blood in stool, 
pharyngeal seals, and hiatal 
hernia is the result of exposure 
to the herbicide Agent Orange or, 
in the alternative, the result of 
the veteran's active service.

6.  The RO should also issue a statement 
of the case regarding increased 
evaluation for diabetes mellitus type II 
and an initial compensable evaluation for 
diabetic neuropathy of the feet and 
impotence.  The statement of the case 
should contain all relevant laws and 
regulations governing the revision of 
decisions, including those govern the 
reduction of compensation evaluations.  
The veteran should be apprised of his 
right to submit a substantive appeal as 
to the issues of an increased evaluation 
for diabetes mellitus type II and an 
initial compensable evaluation for 
diabetic neuropathy of the feet and 
impotence, and to have his claim reviewed 
by the Board.  

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for hernias, colostomy and 
colon resection, blood in stool, 
pharyngeal seals, and hiatal hernia as 
secondary to exposure to Agent Orange and 
for an increased evaluation for diabetes 
mellitus type II and an initial 
compensable evaluation for diabetic 
neuropathy of the feet and impotence.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



